—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Corriero, J.), rendered January 6, 1986, convicting him of robbery in the second degree, grand larceny in the third degree, and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s sole contention, raised for the first time on *736appeal, is that locking the courtroom while the court instructed the jury constituted a closure in violation of his right (see, US Const 6th, 14th Amends; Judiciary Law §4) to an open and public trial. His claim is unpreserved for appellate review and, in any event, is without merit. We recently expressed our view that the procedure the defendant challenges is "simply the exercise by the trial court of its power to impose a reasonable limitation on access to the courtroom so as to maintain a quiet and orderly atmosphere for a trial” (People v Zenger, 134 AD2d 640, 641). Mangano, J. P., Brown, Rubin and Harwood, JJ., concur.